DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Taherzadeh Boroujeni et al. (US 2016/0049999 A1) discloses a method for data transmission by a device in a communication system includes modulating a first data stream using a codebook to produce a second data stream, wherein the codebook is in correspondence with a multi-dimensional modulation map that includes a number of distinct projections per complex dimension that is smaller than a number of modulation points of the multi-dimensional modulation map, and transmitting the second data stream over allocated resources in the communication system. Taherzadeh Boroujeni does not explicitly disclose a data transmission method, the method comprising: obtaining, by a user equipment, at least two signature sequences based on a scheduling acknowledgment message sent by a network device, wherein the at least two signature sequences are used to perform multiple access for at least two to-be-sent data packets; processing, by the user equipment, the at least two to-be-sent data packets by respectively using corresponding signature sequences, to obtain at least two transmit sequences; and sending, by the user equipment, the at least two transmit sequences to the network device on a same time-frequency resource.  Accordingly claims 1-17 are allowed.


Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                      /PHIRIN SAM/                                                                                              Primary Examiner, Art Unit 2476